Citation Nr: 0108303	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to an increased (compensable) evaluation for a 
service-connected scar of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

As a separate procedural matter, it appears to the Board that 
the appellant's representative raised a separate issue of 
service connection for hallux valgus of the left big toe in 
the most recent written brief presentation.  That issue has 
not been otherwise developed for appellate review.  If the 
appellant or his representative desire to pursue that matter, 
they should raise the issue with specificity at the RO.

The issue of the proper evaluation for the left toe scar will 
be considered in the Remand section of this document, which 
follows the Order section below.  In addition, it is noted 
that some evidence was received at the Board without a waiver 
of RO jurisdiction.  To the extent pertinent to the PTSD 
issue, in view of the action taken below, the Board may 
proceed without prejudice to the appellant.


FINDINGS OF FACT

The appellant's PTSD affects his industrial and social 
adaptability to such an extent that he has total occupational 
and social impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
an increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the time this case was in appellate status, a new law 
was passed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  This law provides some notice 
requirements as well as other requirements that the VA has in 
developing claims.  As to this issue appropriate notice has 
been given, and examinations have been conducted as needed.  
For these reasons, and because the Board concludes that the 
maximum schedular evaluation is warranted in this case, the 
Board may proceed without prejudice to the appellant.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).

Historically, in June 1999, the appellant was granted service 
connection for PTSD; a 50 percent evaluation was assigned.  
That rating has remained in effect since that time.  In this 
decision, the Board is cognizant of the fact that this appeal 
arises from the veteran's dissatisfaction with his initial 
rating following the grant of service connection for a low 
back disorder.  In such a case, the Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the Board will grant 
a total 100 percent schedular rating.  The RO will be given 
the opportunity to assign the initial effective date.  If the 
appellant or his representative disagree with the assigned 
date, that is an appealable issue.

Under applicable regulations, which were considered by the 
RO, a 10 percent evaluation for PTSD may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411 (2000).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that, with 
resolution of reasonable doubt in the appellant's favor, the 
evidence reflects that a 100 percent rating for PTSD is 
warranted.

Most recently, in a May 2000 clinical summary, a VA physician 
indicated that the appellant persistently re-experienced 
multiple specific traumas from his military service in 
Vietnam.  The appellant experienced these events through 
recurrent and intrusive distressing recollections, recurrent 
nightmares, dissociative flashback episodes, and intense 
psychological and physiological distress upon exposure to 
internal and external cues that symbolize or resemble aspects 
of his combat memories.  The appellant showed persistent 
avoidance of stimuli associated with his traumatic 
experiences, and numbing of general responsiveness.  
Specifically, the appellant avoided thoughts, feelings, or 
conversations associated with his trauma; exhibited markedly 
diminished participation in social activities; experienced 
feelings of estrangement from other people and exhibited a 
reduced range of affect.  He also showed persistent symptoms 
of increased arousal, including severe sleep disturbance, 
irritability, anger outbursts, low frustration tolerance, 
difficulty concentrating, hypervigilance, paranoia and 
exaggerated startle response.  The appellant's anxiety was 
worst in crowds, despite compliance with anxiolytic 
medication and therapy groups.  At the time of the 
examination, the appellant was diagnosed with chronic and 
severe PTSD.  In the opinion of the VA examiner, the 
appellant was "completely disabled, with the assessment that 
he is unable to compete for or to maintain gainful 
employment."  Additionally, the examiner concluded that the 
appellant was severely disabled with regard to maintaining 
emotional intimacy or effective interpersonal interactions.  
These symptoms are permanent, and a GAF score of 40 was 
assigned.

A January 1999 VA outpatient treatment note also indicated 
that the appellant reported frequent intrusive thoughts and 
recollections of his combat experiences, chronic flashbacks, 
a tendency to isolate himself from others, avoidance 
behaviors, feelings of alienation, an inability to trust, 
chronic sleep disturbances, hypervigilant behavior, loss of 
interest in pleasurable activities, chronic depression and an 
inability to concentrate.  The examiner indicated that the 
appellant's thought content appeared to be within normal 
limits, but that he admitted to prior suicidal thoughts.  The 
appellant was able to maintain minimal activities of daily 
living and was fully oriented.  However, his short-term 
memory and judgment were severely impaired and his mood was 
severely depressed.  Chronic, severe PTSD was diagnosed, with 
a GAF score of 45.

These findings were also reflected in a January 1999 VA 
examination, at which time the examiner also noted that the 
appellant's sleep impairment was chronic in nature.  
Additionally, the examiner stated that the appellant suffered 
from severe social and occupational impairment due to PTSD.  
The appellant was deemed unable to establish and maintain 
effective social and occupational relationships, and could 
not handle stressful circumstances due to his PTSD.

In March 1998, a VA outpatient record indicated that the 
appellant's PTSD symptoms limited his ability to remember and 
to process work procedures and instructions.  In addition, 
his severe emotional lability prevented the appellant from 
getting along with co-workers without distracting them or 
exhibiting behavioral extremes.  In the opinion of the 
examiner, these psychiatric problems impaired the appellant 
in his ability to meet the demands of work on a sustained 
basis in a competitive work environment.

In analyzing the facts of this case, the Board initially 
observes that disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, the Board finds that criteria for an increased 
(100 percent) evaluation for PTSD are characteristic of the 
appellant's disability.  Specifically, in June 2000, a VA 
examiner opined that appellant was "completely disabled, 
with the assessment that he is unable to compete for or to 
maintain gainful employment."  The appellant exhibits 
delusions, inappropriate behavior, and an inability to 
maintain employment.  This determination is supported by the 
VA physician's finding in the June 2000 VA psychiatric 
evaluation that the appellant's GAF score was 40, which is 
indicative of serious symptoms or serious impairment in 
social and occupational functioning.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of and defined the 
terms of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
In sum, the medical opinions regarding overall functioning 
strongly suggest unemployability.  Under such circumstances, 
and granting the appellant the benefit of the doubt in this 
matter, the Board concludes that the appellant's adverse 
symptomatology more closely meets the criteria for a 100 
percent rating.  Consequently, an increase is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As mentioned above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefines the obligations of VA with respect to the 
duty to assist.  Due to this change in the law and because 
potential prejudice would otherwise result, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this case, the record reveals that the appellant was last 
afforded a VA examination to assess the severity of his 
service-connected scar in January 1999.  At that time, there 
was some limitation of toe motion noted, and hallux valgus 
was reported.  It was also noted that there was degenerative 
joint disease of the feet.  It is unclear from the record 
whether any of these findings may be related to the injury to 
the foot that resulted in the scarring.  Clarification is 
needed prior to entry of a final appellate decision.  The 
Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issue on appeal is stale, he is entitled to a current VA 
examination.  A current examination would be helpful to 
ascertain the current severity of industrial impairment, in 
light of his recorded medical, educational and vocational 
history.  See 38 C.F.R. § 3.327 (2000).

Thus, in order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the appellant to 
be afforded a current VA examination.  The Board notes that 
Diagnostic Code 7805 provides that scars are to be rated on 
the basis of the limitation of function of the affected part.  
In the present case, this would involve limitation of motion 
of the left big toe.  When a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use of due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The provisions of 38 C.F.R. § 4.45 state 
that when evaluating the joints, inquiry will be directed as 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the 
appellant to determine the 
names, addresses, and dates 
of treatment of any 
physicians, hospitals, or 
treatment centers (private, 
VA or military) who have 
provided him with relevant 
treatment for a scar of the 
left foot, not already 
associated with the claims 
file.  Specifically, after 
securing the necessary 
release, the RO should obtain 
medical records.  To the 
extent there is an attempt to 
obtain records that is 
unsuccessful, the claims 
folder should contain 
documentation of the attempts 
made.  The appellant and his 
representative should also be 
informed of the negative 
results.  38 C.F.R. § 3.159.

2. The appellant should then 
be scheduled for an 
appropriate VA examination in 
order to determine the nature 
and severity of the scar of 
the left foot.  Initially, 
the examiner is requested to 
review the claims file, 
including all service medical 
and post-service medical 
reports of record and 
adequately summarize all of 
the relevant history, 
including relevant treatment 
and previous diagnoses 
regarding the appellant's 
disability, including all 
functional impairment 
associated therewith.  All 
indicated tests and studies 
should be performed.

Such tests should include, 
but are not limited to, 
objective range of motion 
values, expressed in degrees, 
including flexion, abduction 
and rotation, of the left big 
toe.  The examiner should 
specify, on the examination 
report, what constitutes a 
full range of motion of the 
toe.  If limited motion is 
demonstrated, an opinion as 
to any increased functional 
loss due to painful use, 
weakness, excess 
fatigability, and/or 
incoordination of such 
affected part due to the 
service-connected scar should 
be rendered.  If additional 
examinations are deemed 
necessary, they should be 
scheduled.  The claims file 
must be made available to the 
examiner for review purposes 
prior to the examination, and 
the complete examination 
report should be associated 
with the claims file.

3. Thereafter, the RO must 
review the claims file and 
ensure that all notification 
and development action 
required by the Veterans 
Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, 
the RO should ensure that the 
new notification requirements 
and development procedures 
contained in sections 3 and 4 
of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are 
fully complied with and 
satisfied.  For further 
guidance on the processing of 
this case in light of the 
changes in the law, the RO 
should refer to any pertinent 
formal or informal guidance 
that is provided by the 
Department, including, among 
other things, final 
regulations and General 
Counsel precedent opinions.  
Any binding and pertinent 
court decisions that are 
subsequently issued also 
should be considered.

4. The RO should then 
readjudicate the appellant's 
claim of entitlement to an 
increased evaluation for a 
scar of the left foot.  If 
the benefits sought on appeal 
remains denied, the appellant 
and his representative should 
be provided with a 
supplemental statement of the 
case (SSOC).  The SSOC must 
contain notice of all 
relevant actions taken on the 
claim for benefits, to 
include a summary of the 
evidence and applicable law 
and regulations considered 
pertinent to the issue 
currently on appeal.  An 
appropriate period of time 
should be allowed for 
response.  Thereafter, the 
case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



